                                           Case 3:18-cv-05758-JST Document 41 Filed 02/14/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ISMAIL IMRAN, et al.,                             Case No. 18-cv-05758-JST
                                                         Plaintiffs,
                                   9
                                                                                           SCHEDULING ORDER
                                                  v.
                                  10

                                  11     VITAL PHARMACEUTICALS, INC., et
                                         al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14
                                              The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil
                                  15
                                       Procedure 16 and Civil Local Rule 16-10:
                                  16
                                                                            Event                                     Deadline
                                  17

                                  18        Deadline to add parties or amend the pleadings                      February 22, 2019

                                  19        Class certification motion due                                      March 20, 2020

                                  20        Class certification opposition due                                  April 20, 2020
                                  21
                                            Class certification reply due                                       May 20, 2020
                                  22
                                              Counsel may not modify these dates without leave of court. The parties shall comply with
                                  23
                                       the Court’s standing orders, which are available at cand.uscourts.gov/jstorders.
                                  24
                                              The Court will set a further Telephonic Case Management Conference on July 12, 2019 at
                                  25
                                       1:30 p.m. (because more than one conference will be set at that time, the conference may not begin
                                  26
                                       precisely at 1:30 p.m.). The purpose of the conference is to ensure that the case is on track. Each
                                  27
                                       participant in the call must use a landline.
                                  28
                                           Case 3:18-cv-05758-JST Document 41 Filed 02/14/19 Page 2 of 2




                                   1          By July 10, 2019 at noon, the parties must file a joint case management conference

                                   2   statement, which must contain a single telephone number that all parties and the Court can use.

                                   3   For that statement only, the parties should disregard the local rules concerning the content of case

                                   4   management statements. Instead, the statement should be divided into two sections. The first

                                   5   section will address the status of the parties’ discovery. The parties will first list any discovery

                                   6   propounded by the Plaintiffs, the status of that discovery, and any next steps required to complete

                                   7   the discovery or conclude any dispute regarding that discovery. The parties will then provide the

                                   8   same information regarding any discovery propounded by Defendants. The parties’ statement

                                   9   must include completed discovery as well as open discovery, and should list any discovery that

                                  10   has been discussed between the parties, even if it has not yet been propounded. The second

                                  11   section of the statement will include a discussion of any other issues requiring the Court’s

                                  12   attention or that bear on the progress of the case. At the conclusion of the conference, the Court
Northern District of California
 United States District Court




                                  13   will set the date and time of the next telephonic conference.

                                  14          The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                  15   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely

                                  16   manner and comply with the deadlines set by the Court. All counsel must arrange their calendars

                                  17   to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                  18          Requests for continuance are disfavored. The Court will not consider any event

                                  19   subsequently scheduled by a party, party-controlled witness, expert or attorney that conflicts with

                                  20   the above trial date as good cause to grant a continuance. The Court will not consider the

                                  21   pendency of settlement discussions as good cause to grant a continuance.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 13, 2019
                                                                                         ______________________________________
                                  24
                                                                                                       JON S. TIGAR
                                  25                                                             United States District Judge

                                  26
                                  27

                                  28
                                                                                          2
